DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 04/26/2021, in which claims 10-13, 15-20 were withdrawn, has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chan et al. (US Pub. 20170103889).
Regarding claim 1, Chan et al. discloses in Fig. 6(a)-6(g) and Fig. 7, claims 1, 14, paragraph [0147]-[0160] a method of forming a vertical channel device, the method comprising: 

wherein the forming of the vertical semiconductor structure [40] comprises: 
etching the upper semiconductor layer [31’] to form the upper portion [41’] and the intermediate semiconductor layer [31”] to form the intermediate portion [41”], 
detecting whether the etching has reached the lower semiconductor layer [31’”][Fig. 6 (d)-6(e)], and 
in response to detecting that the etching has reached the lower semiconductor layer [31’”], changing to a modified etching chemistry different from an etching chemistry used during the etching of the intermediate semiconductor layer [31”], and etching the lower semiconductor layer [31”’] using the modified etching chemistry to form the lower portion [42], wherein the modified etching chemistry is such that the lower portion [42] is formed to present, along at least a part of the lower portion [42], a lateral dimension gradually increasing along a direction towards the substrate [Fig. 6(f), paragraph [0029], paragraph [0158]], 

forming a gate stack [4] extending vertically along the intermediate portion [41”] to define a channel region of the vertical channel device [Fig. 7].

Regarding claim 6, Chan et al. discloses in Fig. 6(f)-6(g) wherein a maximum lateral dimension of the intermediate portion [41”] is smaller than a maximum of the lateral dimension of the lower portion [42].

	Regarding claim 14, Chan et al. further discloses in Fig. 7 and paragraph [0160] 
wherein forming the gate stack [4] includes forming a gate conductor enclosing the intermediate portion.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pub. 20170103889) as applied to claim 1 above and further in view of Smith et al. (US Pub. 20180053829).
Regarding claims 2-5, Chan et al. discloses in paragraph [0029], [0032]-[0036], claims 5-9 

wherein the fluoride-including component comprises SF6 and the carbon-including component is a fluorocarbon;
wherein the fluorocarbon includes a gas selected from the group consisting of CF4, C2F4, CHxFy, CH2F2 and a combination thereof;
Chan et al. fails to disclose
wherein the modified etching chemistry including a fluoride-including component and a carbon-including component;
wherein a fluoride-to-carbon-ratio in the modified etching chemistry is smaller than a fluoride-to-carbon-ratio in the etching chemistry;
wherein the modified etching chemistry comprises SF6 and CH2F2 that are present at a SF6: CH2F2 ratio that is equal to or less than 1:1.2.
Smith et al. discloses in paragraph [0088]-[0094] and paragraph [0109]
 the modified etching chemistry including the fluoride-including component [SF6] and the carbon-including component [fluorocarbon CH2F2 or CF4];
wherein the modified etching chemistry comprises SF6 and CH2F2.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Smith et al. into the method of Chan et al. to include the modified etching chemistry including a fluoride-including component and a carbon-including component; wherein the modified etching chemistry comprises SF6 and CH2F2. The ordinary artisan would have been motivated KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Smith et al. further discloses in paragraph [0109] that “[a] control of the rate of polymer deposition on the sidewalls of the trenches can be achieved by adjusting the chemistry of the ratio of the polymerizing versus non-polymerizing components of the reactant fed during the anisotropic etch process.  In accordance with some special illustrative examples herein, the ratio of CHF3 and CF4 gases in a CHF3/CF4 feed gas mixture or a ratio of SF6 to CH2F2 may be appropriately varied.  By increasing the percentage of CHF3 or CH2F2 in such a mixture, the polymer deposition rate (and hence an angle of the sidewall taper) may be increased.
It would have been obvious to modify Chan et al. and Smith et al. to provide wherein a fluoride-to-carbon-ratio in the modified etching chemistry is smaller than a fluoride-to-carbon-ratio in the etching chemistry and a SF6: CH2F2 ratio that is equal to or less than 1:1.2. The ordinary artisan would have been motivated to modify Chan et al. and Smith et al. in the manner set forth above for at least the purpose of optimization and routine experimentation to obtain desired angle of the sidewall taper. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pub. 20170103889) as applied to claim 1 above and further in view of Zhu (US Pub. 20180097065).
Regarding claims 7-9, Chan et al. fails to disclose
wherein the lower semiconductor layer has a Ge-content that is greater than a Ge-content of the intermediate semiconductor layer;
wherein the upper semiconductor layer has a Ge-content that is greater than the Ge-content of the intermediate semiconductor layer;
wherein the lower semiconductor layer includes Si and Ge, the intermediate layer includes Si, and the upper semiconductor layer includes Si and Ge.
Zhu discloses in Fig. 23-24, paragraph [0084], [0087] 
wherein the lower semiconductor layer [2031] has a Ge-content that is greater than a Ge-content of the intermediate semiconductor layer [2003];
wherein the upper semiconductor layer [2005] has a Ge-content that is greater than the Ge-content of the intermediate semiconductor layer [2003];
wherein the lower semiconductor layer [2031] includes Si and Ge, the intermediate layer [2003] includes Si, and the upper semiconductor layer [2005] includes Si and Ge.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Zhu into the method .

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on pages 8-9, Examiner respectfully disagrees because of the following reasons:
First, “affirmative act”, “affirmatively” and paragraph [0053] are not limitations of the claim and the claim language does not restrict to that interpretation.
Second, Chan discloses the claimed limitation. As stated above, Chan discloses detecting whether the etching has reached the lower semiconductor layer [31’”/32’]. Fig. 6 (d)-6(e) shows that the etch is stopped at the top surface of the layer lower semiconductor layer [31’”/32’], thus, regardless whether or not specific detection method has been disclosed, the top surface of the layer lower semiconductor layer [31’”/32’] is detected as an etch stop point so that the etch is stopped at the top surface of the lower 
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822